DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
Informal Status of Claims
The instant claim listing states that claim 5 is “currently amended.”  However, claim 5 was previously withdrawn from prosecution.  For purposes of this action, the Examiner treats claim 5 as being both withdrawn and currently amended. 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 9, 11, 12, and 21-26 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).

Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention encompasses a system.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “In various embodiments, the system disclosed herein enables funds transferred into the system from one or more external funding sources responsive to one or more check deposit actions associated with a mobile device application being executed on a mobile device…In certain embodiments, the system disclosed herein enables a user to initiate the transfer of an amount of funds associated with a physical check presentable at a financial institution by utilizing a mobile device application of a mobile device to capture data associated with the physical check, such as utilizing the mobile device application to capture one or more designated images of the physical check…Following this check capture event (accomplished via a mobile device application) and any subsequent check acceptance event (accomplished via one or more components of the gaming establishment and/or one or more components of an external system, such as one or more components of the user’s financial institution), the system enables the user access to an amount of funds which is based on the amount of funds associated with the physical check” (par. 13).  

Representative claim 1 recites the following (with emphasis):
1. A system comprising: 
a gaming establishment component processor; and
a gaming establishment component memory device that stores a plurality of instructions that, when executed by the gaming establishment component processor, cause the gaming establishment component processor to:
cause a display, by a display device, of a balance of a gaming establishment account associated with a first user;
following access of a camera of a mobile device being granted to a mobile device application of the mobile device, and a plurality of images of a check designating an amount of funds to be drawn from an external checking account associated with the first user and deposited into the gaming establishment account associated with the first user being captured by the camera of the mobile device, cause a display, by the display device, of the qualifying images of the check, and 
independent of any input received from any second user and responsive to the check being accepted prior to a completion of an amount of time associated with withdrawing the amount of funds designated by the check from the external checking account and based on banking information associated with the check, cause a display, by the display device and based on the amount of funds designated by the check, of a modified balance of the gaming establishment account.

The underlined portions of claim 1 generally encompass the abstract idea, with similar features in claims 9 and 21 (which makes explicit issuing a line of credit).  Dependent claims 2, 11, 12, and 22-26 further define the abstract idea(s) by charging a transaction fee and identifying the user making the deposit, employing a credit system which may close a line of credit, scheduling a visit to a gaming establishment and/or hotel, prompting a user to capture check images, and withholding funds from the check.
The claimed abstract idea may be viewed, for example, as: 
a method of exchanging financial obligations (e.g., between a user’s bank account and a casino account) as discussed in Alice Corp. v. CLS Bank and Bilski v. Kappos; 
a fundamental economic practice (e.g., transferring funds between accounts and/or credit and debit records mirroring the balances of parties’ bank accounts) as discussed in Alice Corp. v. CLS Bank; and/or 
a method of organizing human activities (e.g., financial transactions between parties) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
 
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of certain methods of organizing human activity and/or mental activities.  Under prong 2, and as discussed in further detail below, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  Here, the claimed invention is directed to an improvement in the manner of transacting between a mobile device and a casino, but there is no indication that the claims encompass an improvement in the underlying computer technology.  Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a gaming establishment component processor and memory device to execute the abstract idea and a mobile device of a user which can capture an image using its camera.  Such features are merely amount to an instruction to apply the abstract idea on generic, functional, and conventional components well-known in the art of wager gaming.      
According to the specification, “A ‘gaming system’ as used herein refers to various configurations of: (a) one or more central servers, central controllers, or remote hosts; (b) one or more electronic gaming machines such as those located on a casino floor; and/or (c) one or more personal gaming devices, such as desktop computers, laptop computers, tablet computers or computing devices, personal digital assistants, mobile phones, and other mobile computing devices” (par. 177).  The additional elements therefore encompass a generic and conventional server and mobile phone.  Such elements are well-understood, routine and conventional features because these types of devices have become ubiquitous in modern society. 
Various aspects of a mobile device are also recited by the claims, including a mobile device granting a mobile application access to a camera of the mobile device.  This feature is purely insignificant pre-solution activity, as the invention requires access to the camera to capture check images.  Moreover, this feature is merely a prerequisite for the mobile app because mobile operating systems require granting access to the camera.  The invention does not specify any particular way of granting access to the camera; instead, it is merely meeting the requirements of the underlying, non-inventive mobile operating system.  Several references have been made of record to show that mobile check depositing was well-understood, routine, and conventional activity in the realm of banking and finance.  For example, at least two banking institutions (USAA and WV United Federal Credit Union) began allowing mobile check deposit on iPhones as early as 2009.  However, recording digital images of checks in place of depositing the physical paper checks themselves can be traced to several years earlier.  In particular, the “Check Clearing for the 21st Century Act,” formally known as Public Law 108-100, an act of the 108th Congress (2003) allowed for banks to accept electronic images of checks.
Though there is no requirement to document extra-solution activity under Berkheimer v. HP, documentation has been provided to show app permissions for cameras on mobile devices were known on iPhone and Android devices at least as early as 2014.  
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. 
Applicant addresses the grounds of rejection under 35 U.S.C. 101 on pages 7-8 of the Remarks.  
More particularly, Applicant first contends that “the claims include certain elements which are impossible to be performed as a mental process” including “caus[ing] a display device to display anything,” and therefore reasons that the claims cannot be reasonably construed as reciting mental activities (Remarks, p. 7).  The Examiner respectfully disagrees.  According to the October 2019 Update on Subject Matter Eligibility, a claim that requires a computer may still recite a mental process (see p. 8).  The October 2019 guidance clearly states that claims can recite a mental process even if they are claimed as being performed on a computer.  This is because, in pertinent part, courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the limitations are not performed entirely in the human mind.  Thus, while the instant claims include recitations of generic computer activity, including displaying information on a display screen, this alone is not sufficient to demonstrate that a claim does not recite a mental step.
Additionally, Applicant contends that “the claims do not include any elements which interact with or otherwise organize any human activity” (Remarks, p. 8).  The Examiner respectfully disagrees.  The claims clearly discuss a user who is effecting a transfer funds between a checking account and a gaming establishment account.  Moreover, the October 2019 guidance states on pages 4-5 that certain methods of organizing human activity encompass both activity of a single person as well as activity that involves multiple people.  The guidance also notes that certain activities between a person and a computer may still fall into the category of certain methods of organizing human activity.  Therefore, the instant claims, which include monetary transactions involving one or more users, are properly construed as certain methods of organizing human activity.
As noted in the previous action, the claimed invention is directed to an abstract idea in the form of financial transactions between parties, executed on generic and conventional computing devices.  There is not any indication that the invention provides a technological solution to a technical problem.  Rather, the claimed invention merely recites a technological environment in which the abstract idea is to be practiced.  In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715